Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 10 and 19 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claim 10 recites steps of receiving a first set of sports data from a statistics server at a gaming server, the first set of sports data associated with a sporting event 
Claim 19 recites, the customized presentation for the respective user accounts includes a depiction of a plurality of sports contests that the respective user account is associated with.

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 
A computer implemented method of receiving sport data statistics, determining data associated with at least one user sport players and/or an opponent sports player, and generating a different customized presentation to each user account representing the at least one user sports player or the opponent player; generating the presentation, identifying the user device; and sending each of the customized presentation to the respective identified user device is a method of managing interactions between people. The claims recite an interaction between a user and a computer (which is similar to anonymous loan shopping discussed above), in which a user interacts with a computer to receive data (customized presentation).

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 10 and 19 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 10 and 19 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite a statistics server and user devices. According to Applicant’s specification, these devices are well known conventional devices as indicated in Applicant’s specification (paragraph 19 and 20 in published specification).
[0019]…Although the user devices 110A, 110B are shown as being a laptop computer and smartphone respectively, in further embodiments any suitable device can serve as a user device 110 including a desktop computer, laptop computer, smart phone, tablet computer, gaming device, wearable computer, home automation system, 
[0018] The gaming and statistics servers 120, 130 can comprise any suitable server device, which can include one or more physical server, cloud computing service, or the like. In various embodiments, the gaming and statistics servers 120, 130 are separate servers operated by separate entities, but in some embodiments the gaming and statistics servers 120, 130 can be the same server. Additionally, in some embodiments, a plurality of servers can perform the functions of the gaming server 120 as described herein. The network 140 can comprise any suitable wired and/or wireless network including the Internet, a cellular network, a Wi-Fi network, a Local Area Network (LAN), a Wide Area Network (WAN), a Bluetooth network, and the like.

The step of receiving data from a server is a step of transmitting data. The claim also includes steps of generating a customized presentation for the respective user accounts, determining the portion of data is associated with one user sports players and/or opponent; identifying respective user devices and sending the customized presentation to the received identified user devices. These limitations describe how a customized presentation of data is transmitted to users. The claim does not specify what the customized presentation is. A customized presentation can be a display of certain data. Transmitting data is well known routine and convention as indicated by the courts.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Claim 19 is directed to the customized presentation including a depiction of a plurality of sports contest that the respective user account is associated with. A presentation including a depiction of a plurality of sports contest describes the type of data being transmitted and displayed. A customized presentation that includes a depiction of a plurality of sports contest that the user account is associated with describe the type of information that being provided to the user. This is an abstract idea. The type of data being transmitted and fails amount to significantly more than an abstract idea.
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Croci (US 2017/0128840) in view of Bahou (US 2014/0370966) and Harvey (US 2013/0324245).

 1. Croci discloses a system for providing a plurality of customized display presentations for a sports contest, the system comprising: 
a plurality of user devices (client devices, paragraphs 22-23), with each user device associated with a separate user account (Participants log into a website using client device/terminal, paragraphs 17, 22. Logging into a website require log in credentials, which includes a user account) and with each user account associated with a sports contest (Each participant is associated with a fantasy sports contest; abstract; paragraphs 10-12) associated with a plurality of sporting events (The fantasy sports contest are based on real world athletes and associated with real world sporting events; abstract, paragraphs 10-11, 30-31, 44.), the sports contest comprising a plurality of sub-contests that each comprise one of the user and at least one opponent user (sub-contests or “mini-contests within the context of a broader league”, “between any two or more contest participants”; abstract, paragraphs 10-12, 34, 51) with each of the user accounts having a selection of a plurality of user sports players for the sports contest 
a statistics server located remotely from the plurality of user devices (database for statistics of real world athletes; paragraph 44); and 
a gaming server (one or more server, paragraphs 22-23) located remotely from the statistics server (system/server access historical information from database; paragraph 44) and the plurality of user devices (paragraphs 22-23), wherein the system generates customized display presentations for each of the user devices (The visual animation component generates a customized animation based on selected players, and game play simulation component; paragraphs 29-38) by: 
receiving a first set of sports data from the statistics server at the gaming server (The first set of sports data can be a set of data for an athlete or a team; paragraph 30);
parsing the first set of sports data (simulates games using historical statistical information paragraphs 31, 34); 
generating a customized presentation for each respective user account by, for each respective user account associated with the sports contest (animate the outcome or plays; paragraphs 38-39, 48, 53):
determining that at least a portion of the sports data is associated with at least one user sports players for the sports contest, determining that at least a portion of the first set of sports data is associated with at least one opponent sports player for the sports contest (determining historical data for the two teams and players in the teams, 
sending each of the customized presentations to the respective identified user devices (paragraphs 22-23); and 
displaying the respective customized presentations at the respective user devices (paragraphs 22-23, 37).
Croci discloses the claimed invention as discussed above fails to teach that the first set of sports data associated with a first sporting event occurring in real time, the first sporting event being one of the plurality of sporting events associated with the sports content; and each of the customized presentations are different. Nevertheless such modification would have been obvious as discussed below.
In an analogous art sports contest, Bahou discloses a fantasy sports contest. Bahou discloses the contest is played by users creating a fantasy sports team from real-life players (paragraphs 4, 47-52). Real world statistical data of athletes are used to score points for the competition (abstract, paragraphs 27, 48, 55, 58, 60). Bahou the statistical data are sports data associated with a sporting events occurring in real time, the first sporting event being one of the plurality of sporting events associated with the sports content (The sports statistics and results database 412 may request or receive up-to-date (e.g., real-time or near real-time) information about relevant real life sports games; paragraph 60.). This allows the user to play a contest game with the most recent and accurate data statistics. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Croci’s invention and incorporate a first set of sports data associated with a first sporting event occurring in real time, the first sporting event being one of the plurality of sporting events associated with the sports content in order to provide the predictable result of providing a contest with the most recent and accurate data statistics.
Furthermore, in an analogous art to sport simulation systems, Harvey discloses a sports contest in which sport players are simulated in an animation (paragraph 95, Figs. 12-14). Harvey discloses that the device and game identification module 502 may identify players, user devices, and games based on information from the user device, information from the simulation serve 120, or accounts associated with players, user devices, and/or active games (paragraph 116). The processing server 906 may associate the updated current game state with the first user device 902, the player, an account associated with the user device 902 and/or the player, the game and/or any other information (paragraph 179). The presentation or game play animation is viewed on the player device associated with the user account identifier (paragraph 193). Harvey discloses that a “server that performs rendering may provide different renderings of the simulation result including multiple viewpoints, multiple perspectives, multiple resolutions, and/or at multiple dimensions (e.g., depending on hardware requirements of the user device which is to display a rendering” (paragraph 45). Harvey also discloses “the rendering server 122 may perform multiple renderings of the same simulation result from different viewpoints and provide video and/or audio to different user devices” (paragraph 59). Harvey also discloses in paragraph 163, The processing server 808 may generate first, second, and third game display information for different user devices by rendering at least some of the simulation result into multiple videos and/or images for the different players (e.g., for different perspectives of each player, different viewpoints, or the like). In various embodiments, a rendering server 122 associated with the processing server 808 may receive user device display information from each of the user devices indicating a preference and/or a view point. The rendering server 122 may generate first, second, or third game display information (e.g., render video and/or audio or render information to assist in the rendering of video and/or audio) based at least in part on the preference, view point, and/or user device capability. Further, the rendering sever 122 or rendering modules of the first, second, and/or third devices may render different video and/or provide game display information for each of the user devices 802, 804, and 806. The different video displayed on the user devices 802, 804, and 806 may have different resolutions, screen size, colors, or the like based on the hardware requirements, resources, and/or limitations of the user devices. The resulting appropriate video and/or images may be provided to the respective user device in steps 832, 834, and 836 respectively. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Croci’s invention and provide a different customized 

2. Croci discloses the system of claim 1, wherein the sports contest is a fantasy sports content or a sports betting contest (fantasy sports, abstract, paragraph 10).

3. Croci in view of Bahou and Harvey discloses the system of claim 1, further comprising: receiving a second set of sports data from the statistics server at the gaming server, the second set of sports data associated with a second sporting event occurring in real time, the second sporting event being one of the plurality of sporting events associated with the sports content and separate from the first sporting event; parsing the second set of sports data; generating a second customized presentation for each respective user account by, for each respective user account associated with the sports contest: determining that at least a portion of the second set of sports data is associated with at least one user sports players for the sports contest, determining that at least a portion of the second set of sports data is associated with at least one opponent sports player for the sports contest, and generating a second customized presentation for the respective user accounts including an animation depicting a representation of the at least one user sports player for the sports contest and a representation of the at least one opponent sports player for the sports contest, wherein each of the second customized presentations are different; identifying a respective user device associated with each second generated customized presentation for the respective user accounts; sending each of the second customized presentations to the 

4. Croci discloses the system of claim 1, wherein the animation depicting the representation of the at least one user sports player for the sports contest and the representation of the at least one opponent sports player for the sports contest includes an animation of the at least one user sports player and the at least one opponent sports player acting in a sports play of the sporting event (The animation is a sports contests with at least one sports player and one opponent sports player. For example, football, baseball, basketball, soccer, tennis, etc.; paragraphs 5, 21, 26, 50.).

7. Croci discloses he system of claim 4, wherein the animation depicting the representation of the at least one user sports player for the sports contest and the representation of the at least one opponent sports player for the sports contest includes an animation of a path of travel of a ball associated with the sports play of the sporting 

8. Croci discloses the system of claim 7, wherein the animation of the path of travel of the ball associated with the sports play of the sporting event includes an animation of the path of travel of the ball between the representation of the at least one user sports player for the sports contest and the representation of the at least one opponent sports player for the sports contest (Croci discloses simulation a game of Tennis; paragraph 50.  In tennis, the ball travels between one sports player and the opponent sports player. Croci also discloses various sports football, baseball, basketball, soccer, tennis, etc.; paragraphs 5, 21, 26, 50. These sports includes plays in which e ball travels between one sports player and the opponent sports player. For example, serving the ball, stealing the ball, intercepting the ball, etc.).

9. Croci discloses the system of claim 7, wherein the customized presentation for the respective user accounts includes a depiction of a field of play on which the sports play occurs, and wherein the animation depicting the representation of the at least one user sports player for the sports contest and the representation of the at least one opponent sports player for the sports contest includes a depiction of at least one user sports player for the sports contest and the representation of the at least one opponent sports player positioned on the field of play corresponding to the position of the at least 

Claims 10-11, 19. See rejection for claim 1 above.

Claim 12.  See rejection for claim 4 above.

15-18. See rejection for claim 7-9 above.

Claims 5-6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Croci (US 2017/0128840) in view of Bahou (US 2014/0370966) and Harvey (US 2013/0324245) as applied to claims 4 and 12 above, and further in view of Amaitis (US 2012/0009984). 

5-6, 13-14. Croci discloses the system as discussed above but fails to explicitly teach that the at least one user sports player and the at least one opponent sports player are on the same sports team (claim 5) and the at least one user sports player and the at least one opponent sports player are on opposing sports teams of the sporting event (claim 6). Nevertheless it is implied since Croci discloses a fantasy sports .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.

35 USC 101

Applicant argues that the claim 10 is directed to a practical application because the claims improves the field of computing including how computing systems generate and present different customized sports contest presentation to a plurality of different users. However, Applicant has not explained how a computing device itself is improved. Applicant has not explained how a graphical user interface for a computer display device is improved. The claim recites that a customized presentation is displayed. The claim describes the customized presentation to include various data. Providing a customized data to a user is not an improvement. This is equivalent to sending individual users a custom message. Many electronic games provide users a customized presentation. For instance, the electronic game would display the user the game outcome of the game that the user is playing and whether the user won or loss. The presentation is customized to display information pertaining the user and the user’s game. Claim 10 and 19 are directed to displaying various information as part of the customized presentation. The step of displaying a customized presentation with various information is an abstract idea. There is no improvement to a computer. There is no improvement to a user interface.

35 USC 103
Regarding claim 1, Applicant argues that the combination of the references teach away from the combination because it would change the principle of operation of one or more of these references. Applicant argues that that the Office Action acknowledge that Croci and Bahou fails to teach that “a sports contest in which sport players are 

However, it appears that Applicant is misinterpreting the references and the rejection, and misquoting the rejection in the Office Action. The Office Action does not acknowledge that Croci and Bahou fails to teach that “a sports contest in which sport players are simulated in an animation”. The rejection, recites “Croci discloses the claimed invention as discussed above fails to teach that the first set of sports data associated with a first sporting event occurring in real time, the first sporting event being one of the plurality of sporting events associated with the sports content; and each of the customized presentations are different”. The rejection did not indicate that Croci fails to teach a sports contest in which sport players are simulated in an animation. The rejection indicated that Croci teaches, generating a customized presentation for each respective user account by, for each respective user account associated with the sports contest (animate the outcome or plays; paragraphs 38-39, 48, 53) and generating a customized presentation for the respective user accounts including an animation depicting a representation of the at least one user sports player for the sports contest and a representation of the at least one opponent sports player for the sports contest  (generate an animation for the outcome or plays of the player/team playing against the opponent player/ opponent team; paragraphs 38-39, 48, 53).

Paragraphs 38, 48, 53 of Croci recite the following.

[0038] Visual animation can be performed in a variety of ways. The system 100 may produce two-dimensional or three-dimensional displays that may vary from cartoonish to lifelike. Many tools are available in the art for animating sprites based on a particular dataset and physical properties. For example, the Unreal Engine is a common tool used to provide three-dimensional animation of sprites in a virtual world that is near lifelike. The visual animation component 170 can apply these and other tools to visually depict any particular play, as well as the behavior of each of the athletes and external factors (e.g., weather) during the play. 
[0048] Continuing in block 260, the system visually enacts the simulated play by animating one or more sprites representing the athletes on a display device of the contest participants. Animating the play includes displaying two-dimensional or three-dimensional figures on a screen or other display device (e.g., a virtual reality headset) so that the contest participants can watch the play unfold in a similar manner to a real-world play for that sport. The animation may provide a lifelike experience that allows the contest participants to watch the game much like watching a real-world game on television. The visual animation sets the system apart from all past fantasy sports systems by providing a dynamic and visually appealing/entertaining depiction of a game based on fantasy sports.
[0053] Continuing in block 330, the system simulates the game based on the determined participants and the received hosting parameters. This process is described in further detail with reference to FIG. 2. For an abbreviated game, the system may only simulate one or a handful of plays, depending on what is requested of the system by either the host or the participants. Simulating the game, even if only some plays, produces a visually animated enactment of the game that participants can view on one or more display devices to watch the outcome of each play of the simulated game. 

As indicated above, Croci clearly discloses that sport players in a sport contest are simulated in an animation.

In regards to Applicant argument that the combination would change the principle of operation of one or more of these references, Applicant has not explained how the principle operation of Croci would be destroyed.
The argument that Croci and Bahous is directed to a fantasy sports game and Harvey is directed to a video game such as an “XBOX” game does not explain why how Croci’s principle operation would be changed or destroyed. 
Fantasy sports games and video games are not mutually exclusive.  Croci explicitly states that the invention is “a fantasy sports visual simulation system providing an audiovisual experience that allows contest participants and spectators to view a videogame-like model of a virtual fantasy sports contest” (abstract). Croci explicitly states that the system can be used in “esports”—i.e., electronic video games (paragraph 26). As indicated above, Croci discloses in paragraphs (38, 48 and 53) that video game animations are displayed. Paragraph 38 discloses that the Unreal Engine is a common tool used to provide three-dimensional animation of sprites in a virtual world that is near lifelike. The Unreal Engine is a game engine used for video game animation. Croci clearly discloses that fantasy sports game is also a video game.


Rejection for claims 10, 2-9, 11-19
No specific arguments have been made. The rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/           Primary Examiner, Art Unit 3715